Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to while the heated work location is still sufficiently ductile after heating due to heat sensitive timing of piercing and interlocking AHSS” is considered new matter because there is no support in the specification for such limitation.  The specification discloses “The heating time depends on the thickness but will normally be about 0.5 to 1.5 seconds and the indexing time will be about 0.1 to 0.3 of a second, the time to perform the attachment of the clinch will be about 1.2 to 2.2 seconds and the laser will be of any type of laser that is able to accomplish these functions as stated” (p.0063), but there is no disclosure of moving between the heating position and the joining position while the heated work location is still sufficiently ductile after heating due to heat sensitive timing of piercing and interlocking AHSS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478).
Regarding claim 1, Durandet teaches an apparatus (10; Fig. 1C) for securing a clinch nut to a sheet of advanced high strength steel (AHSS) (this limitation is considered intended use, therefore, little or no patentable weight is given; element 15 has sheet form; p.0020; p.0125, and self-piercing rivet is defined as a mechanical fastener, wherein the mechanical fastener is a bolt, nut, screw or stud; p.0057; p.0149) comprising a joining assembly (C-frame 12, die 4 and rivet gun 11) adjacent which the AHSS sheet is positioned (as shown in Fig. 1A and 1C); the joining assembly including a base (C-frame 12; Fig. 1A) and an indexing member (die 14) mounted on the base (as shown in Fig. 1C) and the indexing member having a heating opening (die 14 has an opening to allow laser beam from laser beam generating device 13 to access element 15; as shown in Fig. 1C) and a clinch die (die 14; Fig. 1C); a heating position (position of die 14 when it positions element 15 for irradiation by laser beam generating device 13, Fig. 1C; p.0149) where its heating opening is located at a work location of the AHSS sheet ("formability of the portion", p. 0149; Fig. 1C) and a joining position where its clinch die is located at the work location of the AHSS sheet (riveting position; p.0145); a laser assembly (13) for firing a laser beam through the heating opening of the indexing member while in the heating position to provide heating of the work location of the AHSS sheet to make the work location more ductile to permit piercing and interlocking of the work location of the AHSS sheet (p.0145; p.0149; laser beam generating device 13 irradiates element 15 through open portion of C-frame 12); a nut ram (rivet gun 11) to which clinch nuts, each of which has a threaded hole, are fed, and the nut ram being aligned with the clinch die when the indexing member is in the 
Durandet fails to disclose an indexing member mounted on the base for movement parallel to the AHSS sheet; and the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet; an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a joining position where its clinch die is located at the work location of the AHSS sheet; and wherein the actuator moves the indexing member between the heating position and the joining position in 0.3 seconds or less to interlock the heated work location of the AHSS sheet to the clinch nut, while the heated work location is still sufficiently ductile after heating due to heat sensitive timing of piercing and interlocking AHSS.
Muller discloses a machine with movable dies (hemming machine 10 with first die 50, second die 56, loading station 20, and press station 18, fig. 2A); an indexing member mounted on the base (first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A) for movement parallel to the AHSS sheet (first die 50, and second die 56, together, move parallel to length orientation of component 14, fig. 2A); the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet (first die 50, and second die 56, together; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required (Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle”).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed indexing time range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Durandet and Muller combined teach an apparatus for securing a clinch nut to a sheet of AHSS a set forth above, which includes either a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the joining position or a pivotal connection that mounts the indexing member on the base for pivotal movement by the actuator between the heating position and the joining position (Muller; overhead tracks 48, fig. 2A; first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A; first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1, move first die 50 and second die 56 between loading station 20 and press station 18, fig. 2A).
Regarding claim 8, Durandet and Muller combined teach an apparatus for securing a clinch nut to a sheet of AHSS a set forth above, a floor and a framework having an upper beam spaced above the floor (Durandet; inverted L-shaped bracket supporting C-frame 12, fig. 1a and fig. 1c; lower end of inverted L-shaped bracket considered as being positioned at a floor, as one of ordinary skill would construe, fig. 1c), and the joining assembly and the nut ram being located and operated between the floor and upper beam of the framework (Durandet; C-frame 12, die 14,  and portion of rivet gun 11 that interacts with element 15, 
Regarding claim 9, Durandet and Muller combined teach an apparatus for securing a clinch nut to a sheet of AHSS a set forth above, the joining assembly is supported on the floor below the AHSS sheet (Durandet; C-frame 12, and die 14, are between lower end of inverted L-shaped bracket, and element 15, fig. 1c; lower end of inverted L-shaped bracket considered as being positioned at a floor, as one of ordinary skill would construe, fig. 1c) and the nut ram is supported by the upper beam of the framework above the AHSS sheet (Durandet; rivet gun 11 supported by horizontally stretching portion of inverted L-shaped bracket, above element 15, fig. 1c).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478) as set forth above, and further in view of Huonker (US 2014/0353293).
Regarding claim 2, Durandet and Muller combined teach all the elements of the claimed invention as set forth above, except for, wherein the joining assembly includes an enclosure defining a chamber containing laser beam radiation partially defined by the base and from which the laser assembly fires the laser beam, and a detector assembly operated by the controller to only permit operation of the laser assembly when the AHSS sheet is in light-safe contact with the indexing member around its heating opening when the indexing member is in the heating position.
Huonker discloses a welding device laser processing head (laser welding device 1, fig. 2); an enclosure defining a chamber containing laser beam radiation partially defined by the base (shielding pipe 12, fig. 2; "laser-safe shielding", para. 0018, Summary) and from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, and a photodetector, as taught by Huonker, for the purpose of preventing laser radiation from being released away from a portion of a sheet, for the advantage of ensuring safety to an operator of the apparatus (Huonker, para. 0040, Detailed Description: "in the event of detection of laser radiation which is released in an uncontrolled manner, switches off the laser beam 3").
Regarding claim 6, Durandet and Muller combined teach all the elements of the claimed invention as set forth above, except for, further including a temperature sensor for sensing the temperature of the AHSS sheet at the work location of the AHSS sheet.
Huonker teaches a temperature sensor for sensing the temperature of the AHSS sheet at the work location of the AHSS sheet (temperature sensor 23, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, and a temperatures sensor, as taught by Huonker, for the purpose of assessing a temperature of a portion of a sheet being heated, for the advantage of preventing overheating (Huonker, para. 0039, .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478) as set forth above, further in view of Huonker (US 2014/0353293), and further in view of Ackelid (US 2012/0223059).
Regarding claim 3, Durandet, Muller and Huonker combined teach the apparatus for securing a clinch nut to a sheet of AHSS as set forth above, wherein the AHSS sheet is in contact that contains laser beam radiation with the indexing member around its heating opening (Huonker; safety circuit 20 switches off laser 4, fig. 1; clamping claw 7 contacts workpiece 2, fig. 2) and gas flow from a source through the chamber (Huonker; cross jet 17, fig. 1).
Durandet, Muller and Huonker combined fail to disclose wherein the detector assembly includes a source of pressurized gas for providing pressurized gas to the chamber and also includes a detector for detecting gas flow from the source through the chamber.
Ackelid teaches a source of pressurized gas for providing pressurized gas to the chamber (gas supply 14, fig. 1) and also includes a detector for detecting gas flow from the source through the chamber (gas sensor 16, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a gas supply and gas sensor, as taught by Ackelid, for the purpose of effecting a suitable processing environment, for the advantage of ensuring .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478) as set forth above, and further in view of Naito (US 2011/0173803).
Regarding claim 4, Durandet and Muller combined teach all the elements of the claimed invention as set forth above, except for, wherein pierce clinch nuts are fed to the nut ram for attaching to the AHSS sheet.
Naito teaches a rivet fastening device (rivet fastening device 1, fig. 2); wherein pierce clinch nuts are fed to the nut ram (rivet feeder 14, fig. 1; self-piercing rivet 8, feeder tube 15, fig. 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a rivet gun, of the apparatus of Durandet, by adding a rivet feeder and feeder tube, as taught by Naito, for the purpose of effecting structures/features to feed self-piercing components to a rivet gun, for the advantage of ensuring efficient continuous processing of an element (Naito, para. 0017, Detailed Description: "The feeder tube 15 is connected to the receiver 17. The self-piercing rivet feeder 14 is controlled by the controller 13, which controls the drive of the punch 9 and the feeding of the self-piercing rivets so that such drive and feeding are proper").
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478) as set forth above, further in view of Reid (US 2010/0122444) and further in view of Neumann (US 2007/0137476).
Regarding claim 7, Durandet and Muller combined teach all the elements of the claimed invention as set forth above, except for, which includes a plurality of the joining assemblies spaced from each other and operated by the controller; and a parallel kinematic machine (PKM) operated including: a first support; a tripod having three extendable and retractable struts mounted and extending away from the first support in a converging manner toward each other; a second support mounted by the three struts spaced from the first support to mount the nut ram that aligns with the clinch die under the operation of the controller to provide the attachment of clinch nuts to the AHSS sheet; and perpendicular rails that mount the PKM for movement in horizontal directions that are perpendicular to each other to cooperate with the joining assemblies to provide attachments of clinch nuts to the sheet at different locations.
Reid teaches a rivet installation system (rivet installation environment 1600, fig. 16); a plurality of the joining assemblies spaced from each other and operated by the controller (riveting tool 1618, and riveting tool 1624, mounted on multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; controlled by controller 323, fig. 3); perpendicular rails for movement in horizontal directions that are perpendicular to each other to cooperate with the joining assemblies to provide attachments of clinch nuts to the sheet at different locations (multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16, have horizontal axes perpendicular to flexible rail 1610, and flexible rail 1612, and are moved along flexible rail 1610, and flexible rail 1612, fig. 16); 
	Neumann teaches a parallel-kinematic machine (parallel-kinematic machine 1, fig. 1); a parallel kinematic machine (PKM) operated including: a first support (frame 3, fig. 1); a tripod having three extendable and retractable struts mounted and extending away from the first support in a converging manner toward each other (setting devices 5, fig. 1); a second support mounted by the three struts spaced from the first support (positioning head 16, fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a rivet gun, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving carriages using a controller, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of enabling precise positioning of a rivet gun for high quality joining (Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations"). Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, and a C-frame, of the apparatus of Durandet, by adding a parallel-kinematic machine, as taught by Neumann, for the purpose of effecting positional adjustment to a position of a nut ram, for the advantage of efficient and accurate positioning (Neumann, para. 0039, Detailed Description: "This tilting movement is a result of bringing the positioning head to a different .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478) as set forth above, further in view of Reid (US 2010/0122444).
Regarding claim 10, Durandet and Muller combined teach the apparatus for securing a clinch nut to a sheet of AHSS as set forth above, a nut ram assembly under the operation of the controller to cooperate with the joining assembly (Durandet; rivet gun 11, fig. 1a, fig. 1c; "a rivet gun 11 and die 14 for acting on a mechanical fastener in the form of a self-piercing rivet", para. 0149, Detailed Description; "the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the SPR apparatus", para. 0167, Detailed Description; programmable logic controller operates apparatus 10 with laser beam generating device 13, and rivet gun 11, fig. 1c).
Durandet and Muller combined fail to disclose a plurality of the joining assemblies mounted on the floor spaced from each other and operated by the controller; and a nut ram assembly that mounts a plurality of the nut rams under the operation of the controller to cooperate with the joining assemblies to simultaneously provide attachments of clinch nuts to the AHSS sheet at different locations.
	Reid discloses a rivet installation system (rivet installation environment 1600, fig. 16); a plurality of the joining assemblies (multi-axis carriage 1614, and multi-axis carriage 1620, spaced from each other, fig. 16) mounted on the floor spaced from each other (airframe 1608, fig. 16; considered as floor) and operated by the controller (controller 323, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations simultaneously, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of reducing assembly time (Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations").
Regarding claim 11, Durandet and Muller combined teach the apparatus for securing a clinch nut to a sheet of AHSS as set forth above, comprising a C frame having one end that supports the joining assembly and having another end that supports the nut ram (Durandet; C-frame 12, die 14,  and rivet gun 11, of apparatus 10, together, fig. 1a, fig. 1c; lower end of C-frame 12 supports die 14, and upper end of C-frame 12 supports rivet gun 11, fig. 1c) that cooperates with the clinch die under the operation of the controller to provide the attachments of the clinch nuts to the AHSS sheet (Durandet; rivet gun 11 cooperates with die 14 to attach rivet to element 15, fig. 1c; "the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the 
	Durandet and Muller combined fail to disclose a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations.
	Reid teaches a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations (multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; considered as robots controlled by controller 323, fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving carriages using a controller, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of reducing assembly time (Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations").
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478) as set forth above, further in view of Huonker (US 2014/0353293), further in view of Ackelid (US 2012/0223059), and further in view of Reid (US 2010/0122444).
Regarding claim 26, Durandet teaches an apparatus (10; Fig. 1C) to secure a clinch nut to a sheet of advanced high strength steel (AHSS) (this limitation is considered 
Durandet fails to disclose an indexing member mounted on the base for movement parallel to the AHSS sheet; and the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet; an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a joining position where its clinch die is located at the work location of the AHSS sheet; a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the joining position or a pivotal connection that mounts the indexing member on the base for pivotal movement by the actuator between the heating position and the joining position; wherein the actuator moves the indexing member between the heating position and the joining position in 0.3 seconds or less; wherein the joining assembly includes an enclosure defining a chamber containing laser beam radiation partially defined by the base and from which the laser assembly fires the laser beam, and a detector assembly operated by the controller to only permit operation of the laser assembly when the AHSS sheet is in light-safe contact with the indexing member around its heating opening when the 
Muller discloses a machine with movable dies (hemming machine 10 with first die 50, second die 56, loading station 20, and press station 18, fig. 2A); an indexing member mounted on the base (first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A) for movement parallel to the AHSS sheet (first die 50, and second die 56, together, move parallel to length orientation of component 14, fig. 2A); the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet (first die 50, and second die 56, together; component 14 is open to space of loading station 20, which does not have anvil 42, fig. 2A; first die 50 and second die 56 are spaced along length orientation of component 14, fig. 2A); an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a joining position (first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1); a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the joining position or a pivotal connection that mounts the indexing member on the base for pivotal movement by the actuator between the heating position and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required (Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle”).
Durandet and Muller combined fail to disclose moving the indexing member between the heating position and the joining position in 0.3 seconds or less; wherein the joining assembly includes an enclosure defining a chamber containing laser beam radiation partially defined by the base and from which the laser assembly fires the laser beam, and a detector assembly operated by the controller to only permit operation of the laser assembly 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed indexing time range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Huonker discloses a welding device laser processing head (laser welding device 1, fig. 2); an enclosure defining a chamber containing laser beam radiation partially defined by the base (shielding pipe 12, fig. 2; "laser-safe shielding", para. 0018, Summary) and from which the laser assembly fires the laser beam (laser beam 3, fig. 2), a detector assembly operated (photo detector 24, fig. 1) by the controller (safety circuit 20, fig. 1) to only permit operation of the laser assembly (laser welding head 5, fig. 2) when the AHSS sheet is in light-safe contact with the indexing member around its heating opening (safety circuit 20 switches off laser 4, fig. 1) when the indexing member is in the heating position (clamping claw 7 contacts workpiece 2, fig. 2); wherein the AHSS sheet is in contact that contains 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, and a photodetector, as taught by Huonker, for the purpose of preventing laser radiation from being released away from a portion of a sheet, for the advantage of ensuring safety to an operator of the apparatus (Huonker, para. 0040, Detailed Description: "in the event of detection of laser radiation which is released in an uncontrolled manner, switches off the laser beam 3").
Durandet, Muller and Huonker combined fail to disclose wherein the detector assembly includes a source of pressurized gas for providing pressurized gas to the chamber and also includes a detector for detecting gas flow from the source through the chamber to detect whether the AHSS sheet is in contact that contains laser beam radiation with the indexing member around its heating opening; and a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations.
Ackelid teaches a source of pressurized gas for providing pressurized gas to the chamber (gas supply 14, fig. 1) and also includes a detector for detecting gas flow from the source through the chamber (gas sensor 16, fig. 1).

Durandet, Muller, Huonker and Ackelid combined fail to disclose a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations.
Reid teaches a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations (multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; considered as robots controlled by controller 323, fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving carriages using a controller, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of reducing assembly time (Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (US 2009/0188101) in view of Muller (US 6,466,478) as set forth above, further in view of Huonker (US 2014/0353293), and further in view of Reid (US 2010/0122444).
Regarding claim 27, Durandet teaches an apparatus (10; Fig. 1C) to secure a sheet of advanced high strength steel (AHSS) (this limitation is considered intended use, therefore, little or no patentable weight is given; element 15 has sheet form; p.0020; p.0125, and self-piercing rivet is defined as a mechanical fastener, wherein the mechanical fastener is a bolt, nut, screw or stud; p.0057; p.0149) comprising a forming assembly (C-frame 12, die 4 and rivet gun 11) adjacent which the AHSS sheet is positioned (as shown in Fig. 1A and 1C); the forming assembly comprising a base (C-frame 12; Fig. 1A) and an indexing member (die 14) mounted on the base (as shown in Fig. 1C) and the indexing member having a heating opening (die 14 has an opening to allow laser beam from laser beam generating device 13 to access element 15; as shown in Fig. 1C) and a die (die 14; Fig. 1C); a heating position (position of die 14 when it positions element 15 for irradiation by laser beam generating device 13, Fig. 1C; p.0149) where its heating opening is located at a work location of the AHSS sheet ("formability of the portion", p. 0149; Fig. 1C) and a forming position where its die is located at the work location of the AHSS sheet (riveting position; p.0145); a heating assembly (13) to provide heating of the work location of the AHSS sheet (p.0145; p.0149; laser beam generating device 13 irradiates element 15 through open portion of C-frame 12); a ram (rivet gun 11) aligned with the die when the indexing member is in the forming position (rivet gun 11 aligned with die 14 when rivet gun 
Durandet fails to disclose an indexing member mounted on the base for movement parallel to the AHSS sheet; and the indexing member having a heating opening and a die spaced from the indexing member along a direction parallel to the AHSS sheet; an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a forming position where its die is located at the work location of the AHSS sheet; a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the forming position or a pivotal connection that mounts the indexing member on the base for pivotal movement by the actuator between the heating position and the forming position; wherein the actuator moves the indexing member between the heating position and the forming position in 0.3 seconds or less; a temperature sensor for sensing the temperature 
Muller discloses a machine with movable dies (hemming machine 10 with first die 50, second die 56, loading station 20, and press station 18, fig. 2A); an indexing member mounted on the base (first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A) for movement parallel to the AHSS sheet (first die 50, and second die 56, together, move parallel to length orientation of component 14, fig. 2A); the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet (first die 50, and second die 56, together; component 14 is open to space of loading station 20, which does not have anvil 42, fig. 2A; first die 50 and second die 56 are spaced along length orientation of component 14, fig. 2A); an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a forming position (first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1); a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the forming position or a pivotal connection that mounts the indexing member on the base for pivotal movement by the actuator between the heating position and the forming position (overhead tracks 48, fig. 2A; first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A; first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1, move first die 50 and second die 56 between loading station 20 and press station 18, fig. 2A); wherein the actuator moves the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required (Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle”).
Durandet and Muller combined fail to disclose moving the indexing member between the heating position and the forming position in 0.3 seconds or less; a temperature sensor for sensing the temperature of the AHSS sheet at the work location of the AHSS sheet; and a robot that moves the C frame under operation of the controller to provide forming of the AHSS sheet at different locations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed indexing time range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, 105 USPQ 233.
Huonker teaches a temperature sensor for sensing the temperature of the AHSS sheet at the work location of the AHSS sheet (temperature sensor 23, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, and a temperatures sensor, as taught by Huonker, for the purpose of assessing a temperature of a portion of a sheet being heated, for the advantage of preventing overheating (Huonker, para. 0039, Detailed Description: "a temperature sensor 23 incorporated into the safety circuit 20 of the laser 4 and which switches off the laser beam 3 when the lower clamping claw 8 exceeds a predetermined temperature").
Reid teaches a robot that moves the C frame under operation of the controller to provide forming of the AHSS sheet at different locations (multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; considered as robots controlled by controller 323, fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving carriages using a controller, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of reducing assembly time (Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be .
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Claim 1 is directed to “An apparatus for securing a clinch nut to a sheet of advanced high strength steel (AHSS).” The combination of references fails to provide an apparatus for securing clinch nuts. The combination of references also fails to provide an apparatus for securing to AHSS. The references do not disclose clinch nuts or AHSS. Therefore, the combination of references fails to satisfy all of the claim limitations; and claim 1 is nonobvious. Additionally claim 1 is amended to require that the nut ram “pierce a hole through the heated work location of the AHSS sheet.” The combination of references fails to disclose piercing a hole through AHSS. Therefore, the combination of references fails to satisfy all of the claim limitations; and claim 1 is nonobvious.” on remarks page 11, lines 12-20.  In response to Applicant’s arguments, the limitation “for securing a clinch nut to a sheet of advanced high strength steel (AHSS) is considered intended use, therefore, little or no patentable weight is given.  Durandet teaches a nut ram (rivet gun 11) to which clinch nuts, each of which has a threaded hole, are fed, and the nut ram being aligned with the clinch die when the indexing member is in the joining position (rivet gun 11 aligned with die 14 when rivet gun 11 drives a rivet into element 15, Fig. 1C) to pierce a hole through the heated work location of the AHSS sheet and attach a clinch nut to the AHSS sheet with a clinch interlock at the heated work location of the AHSS sheet so a threaded fastener can be connected to the AHSS sheet (p.0145; p.0149).

Regarding claims 2-11, 26 and 27, Applicant relies on the same arguments, therefore, the same response applies.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/11/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761